Citation Nr: 9903635	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to restoration of service connection for left 
ovary removal.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from July 1979 to July 1992.

By a rating decision dated in October 1992 the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), established service connection for, inter alia, 
left ovary removal by left oophorectomy in December 1990.  In 
April 1997, the RO proposed to sever service connection for 
removal of the left ovary on the grounds that medical records 
showed that the veteran's left ovary remains intact.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1997 rating decision by which the RO 
finalized the proposal to sever service connection for left 
ovary removal effective August 1, 1997.  

The Board notes that the veteran made it clear in her notice 
of disagreement, received in May 1997 and her VA Form 9, 
substantive appeal, received in May 1998 that she sought an 
increased evaluation for her service connected disabilities 
due to medication needed to regulate estrogen levels, 
cramping, and fatigue.  The veteran's representative also 
indicated that the RO should determine if the constant 
abdominal pain was caused by the abdominal adhesions.  This 
claim for an increased evaluation is referred to the RO for 
further action as necessary.  


FINDINGS OF FACT

1. By decision dated in October 1992, the RO established 
service connection for left ovary removal as a result of 
left oophorectomy in December 1990.

2. By decision dated in July 1997, the RO severed service 
connection for left ovary removal. 

3. The medical evidence of record shows that the veteran's 
left ovary was not removed in December 1990, and remains 
intact.



CONCLUSION OF LAW

The October 1992 rating decision which granted service 
connection for left ovary removal was clearly and 
unmistakably erroneous, and the July 1997 rating decision 
severing service connection for left ovary removal was 
proper.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.105(d) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show repeated 
complaints of abdominal pain and cramping.  In August 1990, 
the veteran underwent a total abdominal hysterectomy.  A 
treatment record in March 1991 indicated follow-up surgery in 
December 1990 for removal of one ovary.  The veteran's 
separation medical examination dated in May 1992 indicated 
that she was status-post total abdominal hysterectomy with 
persistent pelvic/gastrointestinal pains.  

A VA examination was conducted in September 1992.  The 
examiner indicated that the veteran was diagnosed with pelvic 
inflammatory disease (PID) two years previous and underwent a 
hysterectomy with unilateral salpingo oophorectomy.  The 
examiner indicated that the right ovary remained.  The 
examiner stated that the veteran was still undergoing a work-
up for this and the results would be forwarded to the RO.  

A second VA examination was conducted in June 1996.  The 
examiner indicated that the veteran underwent a partial 
hysterectomy in 1989.  The veteran underwent a laparoscopy 
for a pelvic mass in October 1995, which revealed a distended 
left tube attached to ovary with multiple pelvic adhesions.  

The veteran was hospitalized in February 1997 for an 
exploratory laparotomy, right salpingo-oophorectomy and lysis 
of adhesions.  The examiner indicated that the veteran had a 
history of recurrent right ovarian cysts.  Findings following 
surgery included a left ovary encased in adhesions that was 
palpably normal, but well visualized.  The right ovary was 
removed at that time.  The veteran was provided with 
medication "in the hopes to put her left ovary to rest and 
minimize adhesion formation."  The surgery report in 
February 1997 indicated that a left salpingo-oophorectomy 
"may be necessary as well."  The surgeon indicated that the 
right ovary was encased in adhesions and the left ovary was 
difficult to visualize as it was also adherent to the side 
wall and encased in adhesions, but was palpably normal.  

In her notice of disagreement, received in May 1997, the 
veteran stated that her right ovary and part of her left 
ovary were removed in February 1997.  


II. Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The veteran will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. § 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
April 1997 proposing severance of service connection for 
removal of the left ovary set forth all material facts and 
reasons for the proposed severance.  The veteran was notified 
of the decision by letter dated in May 1997, and was given an 
opportunity to present additional evidence and appear at a 
hearing.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.

The Board must now address the question of whether the prior 
grant of service connection for left ovary removal in October 
1992 was "clearly and unmistakably erroneous."  The U.S. 
Court of Veterans Appeals (Court) has held that section 
3.105(d) places the same burden of proof on the VA when it 
seeks to sever service connection as section 3.105(a) places 
upon a claimant seeking to have an unfavorable previous 
determination overturned and "clear and unmistakable error" 
is defined the same under both regulations.  Baughman, 1 Vet. 
App. at 566; Venturella v. Gober, 10 Vet. App. 340 (1997).  
Specifically, the Court has defined clear and unmistakable 
error as "a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

However, the Court has recently held that for the purposes of 
severing service connection § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 
10 Vet. App. at 480.  The Court reasoned that because section 
3.105(d) specifically states that "[a] change in diagnosis 
may be accepted as a basis for severance," the regulation 
clearly contemplates the consideration of evidence acquired 
after the original granting of service connection.  A change 
in diagnosis may be accepted as a basis for severance action 
if the examining physician or physicians or other proper 
medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. § 
3.105(d).  This certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  Id.

In the instant case, in September 1992 the RO granted service 
connection based on the September 1991 VA examination report, 
which indicated that the veteran's left ovary had been 
removed in December 1990.  The VA examination in June 1996 
and the surgical and hospitalization reports in February 1997 
clearly show that the veteran's left ovary had not been 
removed and remained palpably normal, although encased in 
adhesions and difficult to visualize.  The surgeon further 
indicated that a left oophorectomy "may be necessary" in 
the future, further evidence that such had not already been 
performed.  The grant of service connection in September 1992 
is clearly and unmistakably erroneous.  


ORDER

Restoration of service connection for left ovary removal is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

